         Case 1:19-cv-00004-CRK Document 21                 Filed 06/05/19     Page 1 of 3




                    UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: HONORABLE CLARE R. KELLY, JUDGE

                                                               )
UNITED STATES,                                                 )
                                                               )
       Plaintiff,                                              )
                                                               )
       v.                                                      )
                                                               )       Court No. 19-00004
GOOD TIMES USA LLC, and GREAT AMERICAN                         )
ALLIANCE INSURANCE CO.,                                        )
                                                               )
                                                               )
       Defendants.                                             )
                                                               )

                                              ORDER

       This action, having been voluntarily stipulated for dismissal by plaintiff, United States,

and defendant, Great American Alliance Insurance Co. (GAAIC), is dismissed with prejudice as

to GAAIC. All other claims in this action are unaffected by this order. Each party shall bear its own

costs and attorneys’ fees.

         June 5, 2019
Dated: ____________________                            MARIO TOSCANO
                                                       Clerk, U. S. Court of International Trade



                                                             /s/ Steve Taronji
                                                       By: _____________________________
                                                                     Deputy Clerk
         Case 1:19-cv-00004-CRK Document 21                Filed 06/05/19       Page 2 of 3




                    UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: HONORABLE CLARE R. KELLY, JUDGE

                                                              )
UNITED STATES,                                                )
                                                              )
       Plaintiff,                                             )
                                                              )
       v.                                                     )
                                                              )      Court No. 19-00004
KARNY ENTERPRISES, INC., GOOD TIMES USA                       )
LLC, and GREAT AMERICAN ALLIANCE                              )
INSURANCE CO.,                                                )
                                                              )
       Defendants.                                            )
                                                              )

                                 JOINT STIPULATION OF DISMISSAL

       PLEASE TAKE NOTICE that plaintiff, pursuant to Rule 41(a)(1)(A)(ii) of the Rules of

the United States Court of International Trade, having filed a stipulation of dismissal signed by

plaintiff, United States, and defendant, Great American Alliance Insurance Co. (GAAIC), hereby

dismisses this action with prejudice as to GAAIC. All other claims in this action are unaffected

by this stipulation. Each party shall bear its own costs and attorneys’ fees.

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              JEANNE E. DAVIDSON
                                              Director

                                              /s/ CLAUDIA BURKE
                                              Assistant Director
        Case 1:19-cv-00004-CRK Document 21   Filed 06/05/19    Page 3 of 3




                                  /s/ STEPHEN C. TOSINI
                                  Senior Trial Counsel
                                  Department of Justice
                                  Civil Division, Commercial Litigation Branch
                                  PO Box 480, Ben Franklin Station
                                  Washington, DC 20044
                                  Tel.: (202) 616-5196
June 5, 2019                      Attorneys for Plaintiff


                                  /s/ T. RANDOLPH FERGUSON
                                  Sandler, Travis & Rosenberg, PA
                                  505 Sansome Street, Suite 1475
                                  San Francisco, CA 94111
                                  Tel.: (415) 986-1088
June 5, 2019                      Counsel for Defendant, GAAIC




                                     2
